COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Steven F. Foreman v. Jessie P. Foreman

Appellate case number:   01-20-00589-CV

Trial court case number: 2018-56778

Trial court:             270th District Court of Harris County

       On January 5, 2021, the court reporter filed two volumes of the reporter’s record,
which appear to be incomplete. On January 11, 2021, the court reporter filed two volumes
of the reporter’s record, which appear to be complete. Accordingly, we strike the two
volumes of records filed on January 5, 2021. The clerk’s record was filed on October 5,
2020. Because the appellate record appears to be complete, we order the following:
        Appellant’s brief is ORDERED to be filed no later than 30 days from the date of
this order. See TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: _____/s/ Sherry Radack_____
                    Acting individually  Acting for the Court


Date: ___January 21, 2021___